Citation Nr: 0019156	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to service connection for a right leg disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from May 1946 to December 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1994 and later RO rating decisions that 
determined there was no new and material evidence to reopen a 
claim for service connection for a left leg disability and 
denied service connection for a right leg disability.  In 
April 1997, the Board determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for a left leg disability and remanded the 
issue of entitlement to service connection for a right leg 
disability to the RO for additional action.



FINDINGS OF FACT

1.  The veteran had functional impairment of the right leg 
without objectively demonstrated organic pathology stemming 
from a conversion reaction as demonstrated by clinical 
findings in the service medical records.

2.  The veteran's current general medical right leg problems, 
first found many years after service, are not related to an 
incident of service.


CONCLUSION OF LAW

A general medical condition of the right leg, including 
arthritis of the right knee, a scar of the right leg, and 
right leg manifestations due to diabetes mellitus, were not 
incurred in or aggravated by active service, nor may 
arthritis and diabetes mellitus be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1946 to December 
1946.

Service medical records show that the veteran underwent a 
medical examination for induction into service in May 1946.  
A right leg disability was not found.  Clinical records of 
the veteran's hospitalization from September to November 1946 
note that the veteran had 2 days of training then gave up 
because of pain in the knees.  It was noted that he had 
suffered an accident to his left kneecap in December 1945 
when cutting wood and reportedly falling on an ax, and that 
he reported complaints of knee pain and difficulty walking 
since then.  It was noted that his mother had died 2 years 
and 10 months ago from a sickness caused by shortness of the 
breath, that his sister had died the previous December 
following a bad cold, and that his brother had died in the 
same week from the same trouble.  An orthopedic consultation 
showed no organic problems were present.  A neuropsychiatric 
consultation found no neurological disease.  The assessment 
was conversion reaction, chronic, severe, manifested by 
organic problems, including pain in right knee and numbness 
in the right leg.  The precipitating stress was the death of 
his mother and two sisters, and accident to knee.  It was 
noted that he had marked functional impairment for military 
service.  He was recommended for discharge from service due 
to this disability and it was determined that his condition 
had existed prior to entry into service.  

A certificate of disability for discharge shows that the 
veteran was found unfit for further active service due to 
conversion reaction manifested by functional impairments, 
including right knee pain and right leg numbness; and that 
this condition had existed prior to his entry into service 
and had not been aggravated by active service.  The service 
medical records do not show the presence of any other right 
leg disability.

VA and private medical reports show that the veteran was 
treated and examined for various conditions after service.  
The more salient medical reports with regard to his claim for 
service connection for a right leg condition are discussed in 
the following paragraphs.

A private medical report dated in May 1955 (the date appears 
altered) reveals that the veteran had received treatment for 
degenerative joint disease of the right leg since 1955.

The veteran underwent a VA medical examination in January 
1968.  A healed 3/4 inch by 1 and 1/4 inch laceration scar on the 
anterior aspect of the middle third of the right leg was 
found.  No other right leg disability was found.

The veteran underwent a VA medical examination in December 
1975.  Degenerative arthritis of the right knee was diagnosed 
on examination.  X-rays of the right knee showed no 
abnormalities.

A summary of the veteran's hospitalization at a VA medical 
facility from October to November 1991 shows that the veteran 
is a diabetic with various manifestations, including symptoms 
of the right lower extremity.


B.  Legal Analysis

The veteran's claim for service connection for a right leg 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis or diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records show that the veteran underwent a 
medical examination at the time of his entry into service and 
that a right leg disability was not found at that time.  
There are clinical findings in the service medical records 
that show the presence of conversion reaction manifested by 
functional impairments, including functional impairment of 
the right leg that existed prior to his entry into service.  
The service medical records do not, however, show that a 
general medical condition attributable to the right lower 
extremity was found.

The post-service medical records do not show the presence of 
general medical conditions of the right lower extremity, 
including right leg scar, arthritis of the right knee, and 
right leg symptoms due to diabetes mellitus, until many years 
after service and do not link any general medical condition 
of the right leg to an incident of service.  A private 
medical report purporting to be dated in May 1955, that 
appears altered, indicates that the veteran had a general 
medical condition of the right leg at that time.  

After consideration of all the evidence, including statements 
from the veteran to the effect that he had a general medical 
condition of the right leg in service, the Board finds that 
the preponderance of it is against the claim for service 
connection for a right leg condition.  Hence, the claim is 
denied.


Since the preponderance of the evidence is against the claim 
for service connection for a right leg condition, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a right leg condition is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

